DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9 and 17 have been amended.
Claims 1-4, 6-7, 9-12, 14-15, 17-20 and 22-23 are pending and are presented to be examined upon their merits.

Response to Arguments
Telephone Interview  
A telephone interview was conducted 02/10/2022 to discuss  claim  amendments so as to overcome the 35 U.S.C. 101 rejection.  It was discussed features described in paragraphs [0063], [0064] in regards to tiered thresholds which may be "flexible" and "adjustable" such as when employed with ML algorithms. It was also discussed how the adjustments to the threshold were provided to mitigate credit risk. It was suggested that the adjustable thresholds to mitigate credit risk may be merely an improvement to an abstract idea  to permit or deny a transaction based upon input variables from historic data. Although the Applicant asserts tiered thresholds employing ML algorithms for mitigating credit risk is a practical application of ML algorithms, it was suggested that the Applicant provide claim language which shows an improvement to a computer system itself that is not well-understood routine or conventional.
It is again maintained that the amended claim language does not overcome 35 USC 101 rejection based upon OIP Tech v. Amazon.com 788 F.3d 1359 (wherein relying on a computer to perform routine tasks either in real-time or more quickly or more accurately is insufficient to render a claim patent eligible [see OIP Tech v. Amazon.com citing Alice Corp, 134 S.Ct at 2359 (use of a computer to create electronic records, track multiple transactions and issue simultaneous instructions is not an inventive concept]. It is maintained that the amendments limitations which show  “determining with at least one processor of a transaction service provider and…on historic transaction data processed by the transaction service provider, a minimum deposit requirement...associated with one issuer institution in communication with the transaction service provider,…generating …at least one transaction limit threshold…; receiving…”


 does not provide an improvement to the computer itself or an improved technical function therein to the combination of elements as a whole which are NOT well-understood, routine and/or conventional. The set of thresholds of the claimed invention being considered  “flexible and adjustable” are merely the mitigation of risk of non-payment or incomplete payment based on one or more parameters that restricts the type or amount of financial transaction. Again, under the broadest reasonable interpretation such “adjustable and flexible” thresholds, based upon the number of variables implemented with the machine learning algorithm, are being interpreted as rules and/or abstract contractual terms and conditions used to mitigate risk. As previously pointed out,  spending limits (or credit limits), reward points (conducted for certain types of purchases) and payment late fees are notoriously old and well known agreements used between credit issuers and credit users.  Thus the 35 U.S.C. 101 rejection is maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention (i.e., claims 1-4, 6-7, 9-12, 14-15 and 17-20 and 22-23) is directed to a judicial exception without
significantly more.
Under Step 1: The claim(s) (1-8 and 9-16) are directed to a system or machine consisting of parts
or certain devices-those being at least one server computer including at least one processor that
perform a certain function. The claim(s) are thus statutory under step 1. Claims 17-24 are directed to a
computer program product comprising at least one computer-readable medium including program
instructions that is or can be executed by at least one processor. Under the broadest interpretation of
language in lieu of the specification, the computer-readable medium seems to possess structural  limitations in order to function as a storage device that is accessible by the financial device in a connected network [see Specification [0060], The claims are thus statutory under step 1.

Under Step 2A (Prong 1), The claim(s) recite(s),
(1) "determining... a minimum deposit requirement of a predesignated account
associated with the at least one issuer institution”
(2) "...generating...at least one transaction limit threshold for the at least one issuer
institution"
(3)"receiving...transaction data representative of a plurality of financial transactions ...
associated with the at least one issuer institution completed over a first time period, the
transaction data comprising at least transaction amounts of the plurality of financial transactions”
(4) determining,... an aggregate transaction volume of the at least one issuer institution;
(5) comparing, the aggregate transaction volume to the at least one transaction
limit threshold; and
In response to the aggregate transaction volume equaling or exceeding the at least one
transaction limit threshold,
(6)...triggering at least one risk-mitigation action ... the at least one risk-mitigation
action comprising at least
(C) throttling at a transaction processing system, incoming financial transactions from at
least one merchant point of sale system for at least one transaction device associated with
the at least one issuer institution by selectively declining at least one incoming transaction
of the incoming financial transactions based on at least one predetermined transaction parameter
comprising at least one of the following:
a transaction type of the financial transaction comprising a restricted type;
a transaction amount of the financial transaction exceeding a restricted amount;
a transaction time of the financial transaction being within the restricted time span since
the prior financial transaction; or any combination thereof”
which under the broadest reasonable interpretation can be grouped under certain methods of
organizing human activity being related to fundamental economic practices involving concepts in the
performance of financial transactions and/or mitigating settlement risks [see MPEP 2106.04(a)(2)(I)(A)(i)
and esp., MPEP 2106.04(a)(2)(B) citing Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014)]
It is also the case that the amended cited claim language of, “throttling ... incoming financial
transactions ... associated with the at least one issuer institution by selectively declining at least one
incoming transaction of the incoming financial transactions based on at least one predetermined
transaction parameter comprising at least one of the following: a transaction type of the financial
transaction comprising a restricted type; a transaction amount of the financial transaction exceeding a
restricted amount; a transaction time of the financial transaction being within the restricted time span
since the prior financial transaction; or any combination thereof” can also be grouped under certain methods of organizing human activity wherein the newly submitted claim language also relates to
managing financial transactions which relate to interactions between people
The patentee in Alice Corp. claimed a computerized scheme for mitigating "settlement risk", j.e.,
the risk that only one party to an agreed-upon financial exchange will satisfy its obligation. 134 S. Ct. at
2351-52,110 USPQ2d at 1978-79. A computer system was used as a third-party intermediary between the
parties to the exchange. The intermediary creates "shadow" credit and debit records (i.e., account
ledgers) that mirror the balances in the parties' real-world accounts at "exchange institutions" (e.g.,
banks). The intermediary updates the shadow records in real time as transactions are entered, allowing
only those transactions for which the parties' updated shadow records indicate sufficient resources to
satisfy their mutual obligations. At the end of the day, the intermediary instructs the relevant financial
institutions to carry out the "permitted" transactions in accordance with the updated shadow records,
thus mitigating the risk that only one party will perform the agreed-upon exchange. 1345S. Ct. at 2356,110
USPQ2d at 1979. The Supreme Court determined that these claims were directed to the "abstract idea of
intermediated settlement", which is "a building block of the modern economy" and a "fundamental
economic practice long prevalent in our system of commerce" like the risk hedging in Bilski. 134 S. Ct. at
2355-56,110 USPQ2d at 1982],
The claim(s) (i.e., steps (I)-(6) ) also involve concepts relating to managing transactions between
people or satisfying or avoiding a legal obligation [see MPEP 2106.04(a)(2)(II)(A)(iv)&(v)]
Under Step 2A (Prong 2): This judicial exception is not integrated into a practical application
(again)because the additional elements (i.e., at least one processor), individually or in combination as a
whole are described with a high degree of generality in the specification as well as throughout and steps
(I)-(6). Also the limitations do not require a particular machine but can be performed by a general purpose
computer having a computer processor asa tool on which to apply the judicial exception. Moreover, steps
(I)-(6) (including (A)-(D) ) fail to provide meaningful limitations to limit the judicial exception and are
mere instructions to apply the method to a generic computer wherein the additional element does no
more than generally link the use of the judicial exception (i.e., mitigation of risk settlement) to a
particular technological environment or field of use [see MPEP 2106.05(h)(vi) &(x)j
Under Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the additional element(s) (i.e., at least
one processor, as also enunciated in the specification [0012]) is recited in the claim and in the specification
with a high level of generality and perform computer functions in steps (I)-(6) that the courts have
recognized as well-understood, routine and conventional [see e.g., the concept of Electronic recordkeeping, Alice Corp. Pty Ltd. v. CLS Bank Int’1573 U.S. 208, 225 110 USPQ2d 1984 (2014) (wherein
claims are similar to maintaining creating and maintaining “shadow accounts”)(also under Broadest
reasonable interpretation of the newly amended claim language related to “throttling...” also similar to
editing or updating which was also found to be well understood routine an conventional by the courts in
Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755) . For example, steps (I)-(6) under the
broadest reasonable interpretation perform computer functions or receiving, processing and storing data;
receiving or transmitting data over a network; electronic recordkeeping; and storing and retrieving
information in memory within a financial environment. The courts have considered these computer
functions as well-understood routine and conventional [see MPEP 2106.05(d)(II)(i)-(v)

As per claim 2-3, 10-11, 18-19, merely provide further instruction which are mere instructions to
implement the abstract idea or using a computer asa tool to perform the abstract idea [see Alice 573
U.S. at 222-26. See also Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044(Fed Cir.2017

As per claims 4, 12, 20, “generating...a communication to the at least one issuer... a request...to
deposit funds...” is an insignificant extra-solution activity wherein the limitation amounts to necessary
data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering
or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788
F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics
amounted to mere data gathering).


As per claims 6, 14 and 22, “receive new transaction data; [see Receiving or transmitting data over
a network., e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 120 USPQ2d at 1362
(utilizing a computer to forward data) and OIP Techs., Inc., v. Amazon.com, Inc., 788F.3d 1359, 1363, 115
USPQ2d 1090, 1093 (Fed. Cir 2015)(sending messages over a network)],

determine...the aggregate transaction volume [see performing repetitive calculations as in
Bankcorp Services v. Sun Life, 687 F.3d 1266, 1278 103 USPQ2d 1425, 1433; compare the transaction
volume to the ...new transaction limit threshold.”

As per claims 7, 15 and 23, “generating...a new communication...request...to deposit additional
funds...; verify...a new receipt of funds...; modify...the balance of the predesignated account...” the
examiner considers the aforementioned limitations insignificant extra solution activity involving
transmitting and receiving data as well as updating an account.[see Receiving or transmitting data over a
network, e.g., using the Internet to gather data, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754]


Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692